DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 20, 2021 has been entered.
Claims 1, 3, 4, 7, 9, 17-23, 25 and 27-32 remain pending, wherein claims 17-23, 25, 27, 29 and 31 remain withdrawn pursuant to the election made by Applicant in the response filed on June 8, 2020. Applicant amended claims 1 and 9. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are moot because the new ground of rejection set forth below does not rely on any reference applied in the prior rejections of record.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the reservoir recited in claim 9 must be shown or the feature canceled from the claim. No new matter should be entered.
The reservoir is recited as a tangible element that is distinct from the inlet area and the outlet area. The figures fail to illustrate such a reservoir. According to the specification, the inlet area can constitute the reservoir, but such interpretation is not enabled by the claim construction used in claim 9, which requires a reservoir to be distinct from either area. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The scope of the claimed “inlet area”, “outlet area” and “reservoir” recited in claim 9 is indefinite. According to the specification, one of the areas (inlet/outlet) constitutes a reservoir. That said, it is improper to use different nomenclature to refer to a common/mutually inclusive element.
If Applicant intends the limitation “area” to refer to a generic, arbitrary space, the limitations “inlet area” and “outlet area” would be indefinite, especially given that each area also contains therein a “region”. Because the claim is directed to a device, the above-mentioned limitations are being interpreted as referring to tangible elements having physical boundaries.  
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, 9, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 2006/0292649 A1). 
With respect to claims 1 and 9, Cahill et al. disclose a microfluidic device (see [0052] disclosing a capillary) consisting of (see Figs. 3C-3H): 
an inlet area 20a having an entry region; 

a single microcapillary 10 fluidly coupled to the entry region and the exit region;
a fluid flow generator configured to generate flow in one direction (see Fig. 3F illustrating arrow, see also [0052]); 
a reservoir* (liquid inside inlet area 20), wherein the reservoir is fluidly coupled to the microcapillary 10, and wherein a capture molecule is coupled to the microcapillary (see abstract and [0052]); and 
an electric current generator (electrophoresis generator) configured to generate flow in the direction opposite the one direction (see [0052] disclosing electrodes positioned at the two areas 20a and 20b, see also Fig. 3D illustrating electrophoretic separation of moieties 1a and 1b, wherein at least one moiety moves in a direction opposite said one direction).
The device disclosed by Cahill et al. differs from the claimed invention in that Cahill et al. do not explicitly disclose that the microcapillary 10 is coated with a charge-neutral compound or polymer. However, Cahill et al. disclose another embodiment in which the inner surface of a capillary 422 is coated with a neutral compound to minimize electroosmotic flow and thus shorten the migration times of antibody-target complexes (see [0068]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to coat the inner surface of the microcapillary 10 of the Cahill et al. device with a charge-neutral compound to minimize electroosmotic flow and thus shorten the migration times of antibody-target complexes therein. 
*As discussed above, the limitation “reservoir” is indefinite. According to the specification, the inlet area can constitute the reservoir, and the figures fail to illustrate a reservoir that is physically distinct from the inlet area. That said, the limitation “reservoir” is being interpreted to encompass the liquid held in the inlet area 20a until Applicant provides further clarification regarding the nature of the reservoir.     
With respect to claims 3 and 4, while Cahill et al. do not disclose the specific dimensions of the microcapillary 10, Cahill et al. disclose another embodiment comprising a microcapillary 422, wherein the inner diameter of the microcapillary is 100 microns, and the length of the microcapillary can be 3-100 cm (see [0068]). Based on the disclosure, and given that the disclosure of Cahill et al. is silent regarding the width and the length of the microcapillary 10, it would have been obvious to one of ordinary skill in the art 
With respect to claim 7, Cahill et al. do not disclose the dimensions of the inlet area 20a. However, given that the inlet area 20a serves as a reservoir for the microcapillary 10 (see [0052]), it would have been obvious to one of ordinary skill in the art to provide the inlet area 20a with dimensions (height and length/diameter) large enough to hold a volume sufficient to fill the microcapillary 10. That said, based on the possible dimension ranges of the microcapillary 10 (see rejection of claims 3 and 4 above), it would have been obvious to one of ordinary skill in the art to provide the inlet area 20a with dimensions that fall within the claimed ranges.   
With respect to claim 28, based on the direction of electrophoretic separation within the microcapillary 10 (see Fig. 3D), it is evident that the electric current generator is configured to apply an electric field that runs along the longitudinal axis of the microcapillary 10. 
With respect to claim 30, if the inlet area 20a is provided with a height as suggested above (see rejection of claim 7 above), the device would have one or more step-changes in a cross-sectional area in one or more areas across a length of the device (i.e. at the junction of the microcapillary 10 and the inlet area 20a) (see Fig. 17d that illustrates how a side-view of the device of Fig. 3 would look).
With respect to claim 32, the claimed velocity range appears to encompass the velocity range achieved by a conventional fluid flow generator (e.g. a pump). That said, it would have been obvious to one of ordinary skill in the art to configure the fluid flow generator to generate a fluid flow having a velocity that falls within the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797